Citation Nr: 0419379	
Decision Date: 07/19/04    Archive Date: 07/27/04	

DOCKET NO.  03-17 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for asbestosis.


REPRESENTATION


Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from May 1977 to May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
VARO in St. Louis, Missouri, which granted service connection 
for obstructive disease secondary to asbestos exposure and 
assigned a 30 percent disability rating, effective September 
3, 1999, the date of receipt of the veteran's claim for 
disability benefits.  

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2003).  

This appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran should further action be required.  


REMAND

The veteran's respiratory disability has been evaluated as 
30 percent disability by analogy to the provisions of 
38 C.F.R. § 4.97, Diagnostic Code 6833, pursuant to which the 
severity of asbestosis is evaluated.  This code rates the 
severity of asbestosis based primarily on objective numerical 
results of pulmonary function testing (PFT).  

At the time of PFT accorded the veteran by VA in April 2003, 
it was indicated the quality of the study was "extremely poor 
with very poor flows and reproducibility."  The examiner 
considered the results to be "unreliable and 
uninterpretable."  It was indicated the veteran had had 
multiple attempts to perform a good study with similar 
results.  Also, a chest X-ray study was not conducted.  
Reference was made to the most recent one having been done in 
April 2002.  The examiner recommended the veteran see his 
primary care provider with consideration given to a trial of 
inhaled corticocosteroids.  Further notation was made that 
the veteran canceled an appointment for June 20th.  He 
rescheduled for August 20th.  A remark was made that "will 
try to do on 06/17 when he is supposed to be here for other 
appt."  The record available to the Board does not reflect 
whether the veteran appeared on June 17 and whether any 
pulmonary function testing was done at that time.  

The record also reflects that by rating decision dated in 
June 2003, service connection for a major depressive disorder 
and for a left index finger disability was granted.  Service 
connection for post-traumatic stress disorder, an eye 
disability, a left knee disability, a back disorder, and 
residuals of second degree burns involving the upper and 
lower right lid was denied.  Also denied was entitlement to a 
total rating based on individual unemployability by reason of 
the severity of service-connected disabilities.  

In a statement received in August 2003, the veteran 
essentially disagreed with the denial of service connection 
for a back disability.  This communication constitutes a 
timely notice of disagreement from the notification of the 
rating determination provided the veteran in June 2003.  The 
RO has not issued a statement of the case in response to the 
notice of disagreement with the denial of service connection 
for a back disability.  This matter must be REMANDED to the 
RO for the issuance of such a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

In view of the foregoing, the case is REMANDED for the 
following actions:  

1.  The RO should issue a statement of 
the case with regard to the issue of 
entitlement to service connection for a 
low back disability.  The Board will 
further consider this issue only if the 
veteran submits a timely substantive 
appeal.  

2.  The RO should request the veteran 
provide the names and addresses of all 
medical care providers, VA or non-VA, 
that have treated him for respiratory 
difficulties since 2002.  After the 
veteran has signed any appropriate 
releases, these records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are also 
to be notified about unsuccessful efforts 
in this regard and afforded an 
opportunity to submit the identified 
records.  Of particular interest are any 
records from the VA Medical Center in 
St. Louis, Missouri, dating from April 
2003.  

3.  The RO should schedule the veteran 
for a complete respiratory examination, 
to include pulmonary function testing.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should provide a narrative description of 
the pulmonary function test results.  In 
addition, the veteran's maximum exercise 
capacity, as measured in ml/kg/min of 
oxygen consumption, with any 
cardiorespiratory limitation must be 
noted.  The examiner should fully 
describe the nature and severity of the 
service-connected disorder and include 
his/her opinion concerning any results 
and functional limitations.  The veteran 
is to be informed of the need for his 
cooperation.  He is also to be advised 
that failure to report for a scheduled 
examination without good cause may have 
adverse impact on his claim.  

4.  The RO should then review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  The letter should inform the 
veteran of what portion of the 
information and evidence is to be 
provided by him and what part VA will 
attempt to obtain on his behalf.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)), they 
should be given the opportunity to 
respond.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should review and readjudicate the 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate 
supplemental statement of the case and 
allow a reasonable period of time in 
which to respond.  

Then, the case should be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






